                        IN THE UNITED STATES DISTRICT COURT                                ntc   1 1 2018
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION                                                        lc

                                  DOCKET NO. 5: I 8-cr-55-FDW

UNITED STATES OF AMERICA                       )
                                               )              CONSENT ORDER AND
       V.                                      )           ruDGMENT OF FORFEITURE
                                               )              PEN DING RULE 32.2(c)(2)
JAMES DEAN HAM                                 )



        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between the
property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

        l.      The following property is forfeited to the United States pursuant to 18 U.S.C . 5 924
and/or 28 U.S.C. 9 2461 (c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 2l U.S.C. $ 853(n), pending final adjudication herein:

       One Metro Arms Corp., American Classic .45 caliber handgun, serial number
       A12-03690, and ammunition seized on February 25,2018 during the investigation.

       2.       The United States Marshals Sen ice, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

       3.      If and to the extent  required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $ 853(n),
andlor other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

        4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        5. Pursuant to Fed. R. Crirn. P. 32.2(bX3), upon entry of this order, the United States
Attomey's Office is authorized to conduct any discovery needed to identifo, locate, or dispose of
the property, including depositions, interrogatories. and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

       6.       As to any specific assets, following the Court's disposition of all timely petitions, a
final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

       The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or property used in any manner to facilitate the commission of such offense(s) and are
therefore subject to forfleiture pursuant to l8 U.S.C. $ 924 and/or 28 U.S.C. $ 2461(c). The
Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of
the forfeiture in the charging instrument, announcement of the forf'eiture at sentencing, and
incorporation of the forfeiture in the judgment against Defendant. If the Defendant has previously
submittcd a claim in response to an administrative forfeiture proceeding regarding any of this
property, Defendant hereby withdraws that claim. If Defendant has not previously subrnitted such
a claim, Defcndant hereby waives all right to do so. As to any firearms listed above and/or in the
charging instrument, Defendant consents to destruction by federal, state. or local law enforcement
authorities upon such legal process as they, in their sole discretion deem to legally sufficient, and
waives any and all right to further notice of such process or such destruction.



R. ANDREW MURRAY
UNITED STATES ATTORNEY




STEVEN R. KAUFMAN
Assistant United States Attorney




                                                      Attorney for Defendant


Signed this the I lth day of December 20 I 8.




                                                THE HOI\TORABLE#VID C. KEESLER
                                                UNITED STATES MAGISTRATE JUDGE
